Mr. Presiding Justice Gary delivered the opinion of the Court. The appellant, as plaintiff, had obtained before a justice, a judgment in repelvin against the appellee from which the latter appealed to the Superior Court, in time only for the October term, 1895. Nevertheless, September 4, 1895, the court ordered that the appellant should have the surety on the replevin bond justify or tile a new bond by September 11, 1895. This action of the court was premature. Van Stavern v. Sears, 35 Ill. App. 546. But on September 11, 1895, on motion of the appellant, the time to comply with the order was extended ten days and not being complied with, his suit was dismissed September 28, 1895. In this was no error. The court had jurisdiction of the subject-matter, and the appellant by appearance and procuring the extension waived all question of jurisdiction over his person. Duggan v. Smyser, 46 Ill. App. 39; Stinnett v. Wilson, 19 Ill. App. 38; Jarrett v. Phillips, 90 Ill. 237. There is nothing in the suggestion that the statute of 1895 differs, in legal effect, from the previous statute upon the subject. Judgment is affirmed.